Citation Nr: 1718412	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure during service or as secondary to service-connected psychiatric and/or ischemic heart disease disabilities.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and generalized anxiety disorder (GAD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) for statutory housebound benefits.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to February 1971, to include service in the Republic of Vietnam from December 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, May 2010 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

In the March 2007 rating decision, the Veteran was awarded service connection for PTSD and assigned a 30 percent evaluation for that disability, effective August 16, 2005-the date of receipt of his claim for service connection.  The Veteran timely appealed that decision.  During the appeal, the AOJ additionally awarded service connection for MDD and GAD in a March 2009 rating decision; the AOJ, however, continued the Veteran's 30 percent evaluation for his psychiatric disability at that time.  The AOJ also denied service connection for hypertension in the May 2010 rating decision; the Veteran additionally timely appealed that decision.  Finally, the AOJ denied entitlement to TDIU in a January 2014 rating decision, which the Veteran also timely appealed.  

The Board, however, notes that the Veteran's TDIU appeal is part and parcel of his claim for increased evaluation of his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the TDIU is also on appeal since August 16, 2005-the date of the Veteran's claim of service connection for PTSD and the first date on which he is service connected for any disabilities.  

The Veteran testified at a Board hearing before a Veterans Law Judge in October 2014; a transcript of that hearing is associated with the claims file.  That Veterans Law Judge has retired and is no longer available to participate in this decision.  In a January 2017 letter, the Veteran was informed of this fact and also informed of his right to a hearing before a different Veterans Law Judge.  In a January 2017 correspondence, the Veteran indicated that he did not desire another hearing.  The Board will therefore proceed with adjudication of his claim at that this time.

This case was initially before the Board in February 2015, at which time the Board denied service connection for obstructive sleep apnea, an increased evaluation for the Veteran's tinea versicolor and tinea cruris disability, as well as an earlier effective date for the award of service connection for that skin disability.  The Board, however, awarded service connection for erectile dysfunction and Peyronie's disease at that time.  The Board considers those issues to be final at this time and those issues will no longer be addressed in this decision.  

In February 2015, the Board additionally remanded the hypertension, psychiatric and TDIU issues for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's psychiatric disability more closely approximates symptoms resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

2.  Throughout the appeal period, the Veteran's psychiatric disability does not demonstrate total occupational and social impairment due to such symptoms as, but not limited to, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  Although the Veteran was able to work some marginal employment during a limited time during the appeal period, the Veteran's psychiatric disability precluded him from obtaining and maintaining substantially gainful employment throughout the appeal period.

4.  For the period beginning March 23, 2011, the Veteran's TDIU as a result of his psychiatric disability is rated at 100 percent disabling, and his adenocarcinoma of the prostate is rated as 100 percent disabling; even after the adenocarcinoma of the prostate is reduced, the combined evaluation of the Veteran's service-connected disabilities other than his psychiatric disability exceeds 60 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a 70 percent evaluation, but no higher, for PTSD with MDD and GAD throughout the appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria establishing entitlement to TDIU beginning August 16, 2005 have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  

3.  The criteria for establishing entitlement to SMC for statutory housebound benefits beginning March 23, 2011, have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.351(d) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, VA provided adequate notice in November 2005, March 2006, July 2010, June 2013, and December 2013 letters sent to the Veteran.  

This case arises from an initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Several VA examinations are of record and are adequate for rating purposes.  

The Board acknowledges that this case was the subject of a February 2015 remand, in which the Board requested that the AOJ obtain VA treatment records and afford the Veteran appropriate examinations.  The Veteran was afforded VA examinations, as will be discussed in detail further below, in October 2015; VA treatment records through May 2016 have been associated with the claims file.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Background

In August 2005, the Veteran filed his initial claim of service connection for his psychiatric disability.  With that claim, the Veteran submitted a letter from his private psychologist, Dr. G.L.Y., who indicated that he had been treating the Veteran since April 2005.  Dr. G.L.Y. indicated that in April 2005 the Veteran was on Family Medical Leave Act (FMLA) from his employment in a "stressful position" at a tractor manufacturing company; during that initial interview , the Veteran showed labile emotions, particularly related to his involvement in the Vietnam war.  The Veteran's symptoms at that time related to PTSD were: a startle response, waking "at full alert," nightmares, loss of toleration for sounds such as a child's screaming or crying, birds and the backup sounds of a utility vehicle.  The Veteran further reported feeling uncomfortable standing alone in his serene and peaceful garden and was also not comfortable if his wife was not in visual range.  He avoided any television programming related to the Iraq war, and broke out into a sweat when in crowds.  He also reported that he avoided others and declined participating in activities with his friends that he formerly was interested in.  Dr. G.L.Y. stated that the Veteran's supervisor at work triggered the Veteran's latent PTSD symptoms with her unreasonable demands; the Veteran felt he was being asked to learn and implement new tasks without proper supervision, which would affect his reputation as a high performer.  This interpersonal difficulty with his supervisor ultimately led him to take a leave of absence from his job in January 2005.  

In a March 2005 VA treatment record, it was noted that the Veteran was newly diagnosed with depression and anxiety related to stress at work and too much responsibility; he had been off of work since January 2005 and had applied for early retirement.  He was noted to be a volunteer driver for cancer patients to keep busy.  On examination, the Veteran was well groomed with normal eye contact and affect.  

In private treatment records from May and June 2005 with Dr. G.O., the Veteran's symptomatology was noted as anxious and tense, with a tendency to breathe heavily.  His actions were compact and tense; his mood was euthymic and his affect was one of control and rigidity, with demeanor and actions of a Type-A personality.  Dr. G.O. diagnosed the Veteran with GAD, MDD, and PTSD.  

In a September 2005 letter, Dr. G.L.Y. stated that the Veteran had been diagnosed with GAD, MDD, and PTSD, recurrent, mild.  In a December 2005 letter, it was noted that the Veteran reported incidents that triggered panic and that he avoided places like malls and crowded venues; certain sounds additionally increased his anxiety and panic.  He responded to those symptoms by leaving to regain his composure.  The Veteran was intelligent and goal-oriented with a good support system, although his decision respecting return to employment was causing him increased levels of anxiety and panic.  In a December 2005 treatment record from Dr. G.L.Y., the Veteran appeared pale and raspy, although he was alert, well-groomed and organized.  His speech was softer than normal, but was coherent and goal-oriented as usual.  His mood was neutral and his affect was reactive and appropriate.  There were no signs of delusional thinking or overt hallucinations.  Insight and judgment were good.  He did not have any suicidal ideations.  He was diagnosed with GAD, MDD, and PTSD and assigned a GAF score of 73.  

In a June 2006 letter from Dr. G.L.Y., the Veteran was noted not to exhibit significant limitations in social interactions or discomfort in most public or private places at that time, although he made conscious decisions about where and what he would do based on his comfort level.  He did not engage in excessive worry and had begun a routine that included good self-care.  Dr. G.L.Y. indicated that the Veteran's symptoms had improved since January 2006, although stress continued "to be a significant problem."  The Veteran had recently been offered a short-term position within his area of experience and suffered a physical and emotional reaction to the prospect of being expected to meet deadlines.  The Veteran reported rising panic feelings, such as rapid heart rate and flushing; based on these feelings, the Veteran declined the offer in order to avoid exposing himself to situations that could trigger his panic and PTSD symptoms.  The Veteran had also been recently caught off-guard by the sound of low-flying jets; he took refuge flat against a building in order to seek safety.  Dr. G.L.Y. opined that it was not likely that the Veteran would be able to return to his former employment and continue to function at the level of functioning he was used to or was expected from him.

The Veteran underwent a VA psychiatric examination in October 2006.  The Veteran reported that in July 2004 he began to have more stressful experiences at work, where they kept giving him more and more tasks which he was unable to do and he felt that his performance was not adequate; this led to an episode of major depression.  He had increasing conflicts with his manager at work and then was placed in a situation in which he was unable to succeed; at this point, he took medical leave.  The examiner noted the Veteran's diagnoses of GAD, MDD and PTSD with a GAF of 73.  The examiner also noted an increase of his depressive symptoms led to the increase in PTSD symptomatology.  

During the onset of his problems at work, the Veteran began to avoid things he enjoyed, such as hunting and the news; he had increasingly frequent thoughts of Vietnam, some of which were particularly vivid; and he developed panic attacks, which occurred 4-6 times a week.  The Veteran indicated that his symptoms had decreased since December 2005 when his Paxil was increased; his panic attacks were down to once a week and typically occurred upon awakening from a nightmare.  The Veteran's sleep was poor with frequent awakenings; he had lots of nightmares about Vietnam and work.  The Veteran reported improved concentration and denied chronic worry.  He felt uncomfortable in basements or in situations of suppression, which he related to having been in bunkers in the past.  He also reported some memory problems.  He denied any suicidal or homicidal ideations or trust issues.  The Veteran's motivation was poor but improving.  

The Veteran had not returned to work at his former position, although he performed numerous volunteer jobs in addition to maintaining a volunteer position with the Boy Scouts.  The examiner noted that he was "very active with his friends which he enjoy[ed] greatly."  The Veteran denied any psychiatric hospitalizations or suicide attempts.  The Veteran described himself as a perfectionist who liked routines, although the examiner noted he did not have any obsessive-compulsive disorders or history of mania.  The Veteran was also noted to have been working for a tractor manufacturing company for 31 years prior to taking leave from that position as noted above; he had been married to his spouse for 35 years and had two children and 3 grandchildren.  He lived close to his family and was very active with his friends, church and volunteer groups.  

On examination, the Veteran was well groomed and pleasant; he was alert and oriented, in no apparent distress, although his speech was spontaneous but slightly rapid.  He had a normal cadence and volume, with good eye contact.  His mood was good, with a full and congruent affect.  Thought process was logical and goal-directed, although he tended to be overly analytical.  The Veteran's attention, concentration and memory were intact, without any evidence of any memory deficits.  Insight and judgment were fair; the Veteran was of high average intelligence.  The examiner diagnosed the Veteran with PTSD, GAD and MDD and assigned a GAF score of 78.  

After Dr. G.L.Y. retired, the Veteran was referred to her colleague, Dr. E.B., who stated in a January 2007 letter that the Veteran continued to have diagnoses of GAD, PTSD and MDD, with a GAF score of 73 which was stable.  Dr. E.B. noted that the Veteran continued to struggle with high levels of anxiety which manifested as increased heart rate, sweating, and a need to escape from or avoid situations associated with anxiety and stress.  The Veteran also reported continued memory problems respecting information of a more recent/short-term nature, although the Veteran denied any long-term memory problems.  The Veteran did not have any cognitive problems with his reasoning abilities.  To manage his anxiety and stress, the Veteran utilized his support system, consisting of his wife, church, and friendships, although he managed activities and interactions in order to avoid a degree of stress which made him uncomfortable.  Dr. E.B. indicated several of the same symptoms as noted above in a May 2007 letter; he further noted that the Veteran consistently denied having any thoughts of hurting himself or others.  

An August 2008 VA treatment record indicated that the Veteran's PTSD symptoms were stable on medication.  He continued to be privately followed for his psychiatric disability at that time.  

The Veteran underwent a private psychiatric examination in August 2008 with Dr. W.A.S., during which he complained of difficulty with multi-tasking, forgetfulness, and loss of self-confidence, emotional fragility, and being unable to respond effectively and appropriately to supervisory situations, deadlines or stressful expectations.  He also reported a lack of trust with others, being introverted, feeling easily overwhelmed and depressed.  He characterized his depression by frequent low moods, irritability, severe generalized anxiety, fatigue, poor concentration, loss of interest and pleasure in life, middle insomnia, a loss of 40 pounds from February to July 2005 that he had mostly gained back, avoidance of crowds, disorganized thoughts, and feelings of hopelessness, helplessness, worthlessness, and usefulness; he did not have any suicidal ideations.  The Veteran reported onset of psychiatric symptoms in the fall of 2004 due to extraordinary work-related stress which led him to take an early medical retirement from his employment of over 30 years.  Dr. W.A.S. indicated that the Veteran had persistent PTSD symptoms, including nightmares, flashbacks, autonomic arousal symptoms, and avoidance symptoms, etc.  

On examination, the Veteran was alert, cooperative, pleasant, and polite; he was casually dressed.  The Veteran had psychomotor agitation; his speech was rapid.  He had logical and coherent thoughts, but displayed psychological distress in the form of sadness, anger and deteriorating concentration and physiologic reactivity in the form of agitation, flushing, and raising his voice when discussing the work-related stress that precipitated onset of his disability; he also demonstrated psychological distress related to his Vietnam experiences.  The Veteran's affect was appropriate, he was appropriately concerned about his emotional well-being, and his mood was clinically depressed.  The Veteran denied hallucinations, delusions, obsessions, compulsions, phobias, and suicidal or homicidal ideations.  He was oriented to time, place and person.  His recent and remote memory functions were intact, although his concentration was poor at times.  His cognitive functioning was mildly impaired, but verbal comprehension was fairly good.  He had trouble staying on point and would lose his focus providing information that was not relevant, although he was easily redirected.  His intelligence was normal and his insight and judgment were intact.  Dr. W.A.S. described the Veteran as a candid and forthright individual without any signs of magnification or malingering; the Veteran felt strongly about adhering to rules and regulations.  The Veteran was diagnosed with PTSD and MDD with high levels of generalized anxiety and was assessed a GAF score of 45.  Dr. W.A.S. opined that the Veteran was currently disabled from working on a psychiatric basis and that he would never be able to return to his former employment.  

The Veteran underwent a VA examination of his psychiatric disorder in January 2009.  During the examination, the Veteran reported being married to his spouse since 1971 and that he had two children and also had grandchildren; he reported a "very close family relationship."  The Veteran gave a historical narrative of the onset of his psychiatric disability similar to that noted above.  The Veteran took Paxil and Xanax for his psychiatric symptoms.  The Veteran further reported that he had lots of social activities and friends, although that is very limited now.  He has a group of about 5 friends that he does Bible study with and he his wife have 3-4 couples that they socialize with after church.  He stated that he did not have many close friends because he did not "want to get caught in the same situation as he did at work."  He reported several friends have "pulled away" since the onset of his psychiatric disability.  The Veteran further indicated that in the summer of 2008 he started a lawn cutting and snow removal business, which he enjoyed as it was a good physical activity; this business, however, was on a part-time basis, no more than 11 hours per week.  He denied any history of suicide attempts, violence or assaultiveness, or psychiatric hospitalizations.  The Veteran reported the following frequent and serious symptoms: anxiety, depressed mood, panic attacks, sleep disturbance, nightmares, social withdrawal and avoidance, excessive worry, and anticipatory anxiety.  

On examination, the Veteran was clean and neatly groomed.  He had unremarkable psychomotor activity and his speech was spontaneous.  The Veteran was cooperative with a full affect, although his mood was anxious, depressed and dysphoric.  He was able to do serial 7's and spell a word forward and backward.  He was oriented to person, time and place; his thought process and content were unremarkable.  He did not have any hallucinations or delusions.  He understood the outcome of his behavior and partially understood he had a problem; he had average intelligence.  The Veteran was noted to have sleep impairment and that he generally gets 5-6 hours of sleep at night; at times he may bolt up out of bed and thinks he heard someone calling his name or screaming at him, which he attributes to his old boss.  The Veteran also reported having nightmares approximately 2-3 times a week, related to work and Vietnam.  The examiner noted that the Veteran had inappropriate behavior consisting of teasing and joking with his friends, which his wife was concerned about as there may be problems as a result.  The Veteran denied any anger problems, although he does get very agitated if he cannot figure something out.  The Veteran additionally reported being a "perfectionist," and liking "to keep things clean," which his wife has said has been worse since 2004; the examiner noted this was obsessive compulsive behavior.  The Veteran interpreted proverbs appropriately.  He also was noted to have a significant problem with panic attacks and anxiety; the Veteran woke up at night with panic attacks and had to avoid crowded areas or sublevel areas such as basements as such areas caused significant anxiety and panic.  He denied homicidal or suicidal thoughts.  His impulse control was good without any episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with his activities of daily living.  Finally, the examiner noted the Veteran began having short-term memory problems, including forgetting names, in 2004; he also reported difficulty reading, understanding, and focusing on technical information.  

The Veteran was diagnosed with PTSD, MDD, and GAD and assessed a 59 GAF score at that time.  The examiner summarized that the Veteran's PTSD resulted in flashbacks, acute anxiety, panic attacks, recurrent intrusive thoughts and memories, and sleep disturbance with nightmares.  The Veteran's MDD resulted in a severely depressed mood and problems with memory and concentration.  Finally, the Veteran's GAD resulted in excessive anxiety and worry, anticipatory anxiety, difficulty controlling anxiety and worry, agitation, restlessness, and muscle tension.  

The examiner noted that he was currently on long-term disability from his former employer related to his psychiatric disability.  The examiner concluded that the Veteran had total occupational and social impairment.  The examiner indicated that the Veteran's depression and anxiety were secondary to his PTSD; the examiner further indicated that the Veteran had an inability to cope with the work-related stressors or deal effectively with the anxiety and depression he experienced trying to cope with his work stressors.  The examiner stated that the Veteran continued to experience panic attacks, generalized anxiety, depressed mood, increased social withdrawal, sleep disturbance with nightmares and panic attacks, and avoidance behavior.  Finally, the examiner concluded that although the Veteran has been working part time on a seasonal basis mowing lawns, he has not been able to return to his full-time employment.  

Dr. E.B. stated in an April 2009 letter that the Veteran continued to have the same symptoms as previously documented, which included "paranoia," flashbacks and disturbing dreams of Vietnam.  The Veteran was additionally having more frequent short-term memory problems, as well as in some cases long-term problems; the Veteran forgot where he put his wallet, keys or cellphone, although he also stated that the Veteran had been unable to recall names of familiar faces of persons he had seen for years at church or remembering the locations of placed he had been before.  The Veteran remained anxious and felt "stressed out," although he liked to stay busy and took on a lot of odd jobs for people as a part of his lawn business.  Dr. E.B. indicated that the Veteran's cognitive functioning appeared to be good, although he was stressed and anxious about selling his house to relocate.

The Veteran underwent a private psychiatric examination in August 2009 with Dr. J.L., who indicated that the Veteran's hygiene was good and he was dressed appropriately.  The Veteran reported he was married for 28 years and had two children and 4 grandchildren; he had recently moved in order to be closer to his children.  He reported that he was close with his wife, although he did not have any friends that he was in regular contact with.  He reported that he worked for a tractor manufacturing company for 34 years and that he recently "tried running a lawn care business for a year, but it became too overwhelming."  The Veteran stated that he did not think he was capable of working due to his difficulty focusing and his re-experiencing of traumatic Vietnam events.  He also reported getting overwhelmed in crowds and that he avoided places with lots of people because he was prone to panic attacks.  The Veteran further reported continuing to experience flashbacks and nightmares; he reported that he carried a knife in his pocket for protection.  The Veteran described himself as withdrawn and isolated from others; he felt sad, down, and had been experiencing anhedonia.  He became extremely depressed on cloudy days and that he had dropped 40 pounds in 4 months during the onset of his symptomatology.  He often felt like not leaving the house and wanted to be held by his wife all night.  The Veteran had recently terminated regular therapy since he moved, but was still taking Paxil and Xanax.  

On examination, the Veteran was oriented to day, date, person, place and time.  He had average cognitive functioning and appeared to have some memory problems.  He was pleasant and interacted appropriately.  His speech was understandable and goal-directed, although not overly spontaneous; the Veteran did not have any flight of ideas, loose associations, pressured speech or racing thoughts.  He did have some difficulty with abstract reasoning, although he had adequate concentration.  His mood was highly anxious and somewhat depressed; his affect was congruent with the discussion.  His emotional reactions were appropriate and he denied any hallucinations or other psychotic symptoms.  His judgment was adequate and he did not appear impulsive.  The Veteran reported waking up frequently at night due to nightmares and sounds.  He also reported attending church regularly.  Dr. J.L. diagnosed the Veteran with PTSD, MDD, and GAD, and assigned him a GAF score of 50.  She concluded that the Veteran had significant symptoms which negatively impacted his functioning; he relied heavily on his wife for support and she stopped working to take care of him.  Dr. J.L. stated that the Veteran did not appear able to work at that time.

The Veteran additionally underwent an examination with Dr. P.K. in August 2009.  During the examination-which included both a physical and psychiatric examination-the Veteran reiterated a similar history of his psychiatric disability as discussed above.  Dr. P.K. indicated that the Veteran was taking Paxil and Xanax.  The Veteran reported sleep problems, although his nightmares were better since being on Paxil; he still woke up at night, however.  He also complained of short-term memory problems; he stated his memory loss inhibited his ability to work, along with being chronically fatigued due to lack of sleep and his inability to concentrate.  The Veteran reported his psychiatric issues are worsened by being in crowds or watching news of the war.  Dr. P.K. noted he was married with two children.  He further indicated that the Veteran was no longer employed, although last year he worked in a lawn care business, which he had to stop due to stress.  The Veteran continued to volunteer for the Boy Scouts, although he was not interested in working again because he felt the pressures were too great.

On psychiatric examination, Dr. P.K. noted the Veteran was alert and oriented with appropriate thought content.  There were no obvious signs of mental illness.  The Veteran was diagnosed with a history of mental breakdown, depression, PTSD and short-term memory loss.  The Veteran was noted to have no difficulty sitting, standing, walking, bending, or twisting on examination; nor did he appear to have any difficulty handling objects, hearing or speaking.  He was able to travel to the examination without difficulty, and he was able to understand, carry out and remember instructions during the examination.  The Veteran reported that his memory loss typically occurs with events that happened two weeks ago.  

The Veteran underwent another VA psychiatric examination in September 2009.  The Veteran's reports of symptomatology are substantially similar to those documented above.  On examination, the Veteran was clean, neatly groomed, appropriately and casually dressed; he came to the interview alone and the examiner noted he was very organized and detailed in his presentation of information.  The Veteran's psychomotor activity and speech were unremarkable; the Veteran was cooperative, friendly, relaxed and attentive.  His affect was normal and he reported his mood was as "feeling drained, somewhat lost in this move because he [was] not around people he [knew, and] he misse[d] the social element."  He also reported he felt confused because of his short-term memory loss and that he still felt threatened to go outside after dark and was afraid because that was when they were ambushed.  His attention was intact and he could perform spelling a word backwards and forwards as well as serial 7's.  He was oriented to person, time and place, with unremarkable thought process and content.  He did not have any delusions or hallucinations.  He understood the outcome of his behavior and that he had a problem; his intelligence was above average.  The Veteran had no difficulty getting to sleep, although he had difficulty being awakened, for no reason that he could tell, and then getting back to sleep; he also was tired during the day.  The Veteran did not have any inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks, or homicidal or suicidal thoughts; he interpreted proverbs appropriately and had good impulse control without episodes of violence.  He was able to maintain minimum personal hygiene and did not have a problem performing activities of daily living.  His remote, recent and intermediate memories were normal.  The Veteran also was noted to have a startle response and was hypervigilant when walking his dog in the park near the creek.  

The September 2009 examiner diagnosed the Veteran with PTSD and MDD; the Veteran was assessed with a GAF score of 60.  The examiner noted the Veteran had been unemployed since leaving his full-time job in January 2005; he also had a small, part-time lawn service until he moved in May 2009.  Finally, the examiner concluded that the Veteran had an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his psychiatric disability.  

In May 2009, the Veteran moved and no longer was privately treated for his psychiatric disorder.  Extensive private treatment records from Drs. G.L.Y. and E.B. are of record and have been reviewed; generally, those records are substantially similar to the letters from those physicians noted above, as well as other reports and findings in VA and private examinations noted above.  

In November 2009, the Veteran began utilizing VA for his psychiatric treatment.  At that time, the Veteran was shown to have diagnoses of MDD and PTSD and was assessed with a GAF score of 59.  On examination, the Veteran was cooperative, with an anxious mood and congruent affect.  His insight was good and his thoughts were logical and goal directed.  He reported that his short-term memory was impaired and that he was forgetful.  His speech was clear and relevant; his hygiene was good.  He did not have any psychosis or past or present homicidal or suicidal ideations.  The Veteran began participating in group therapy sessions at that time.  In a December 2009 VA group therapy note, the Veteran's GAF score was noted as being 55.  

In another December 2009 VA treatment record, the Veteran reported worsening of his short-term memory over the last few months.  On examination, he was noted as punctual for his appointment with good grooming and hygiene.  His motor activity was normal, eye contact was good, facial expression was normal and responsive, and his attitude was cooperative.  His mood was neutral and his affect was appropriate/variable.  His speech was relevant and spontaneous; his thought processes were logical and goal-directed with a relevant thought content.  His insight was adequate.  No suicidality or homicidality was noted.  He was diagnosed with PTSD and assigned a 60 GAF score.  

The Veteran underwent a VA consultation in January 2010 for residuals of traumatic brain injury (TBI).  After extensive testing, that examiner noted that the Veteran clearly recovered full function after his head injury and appeared at that time to have been both intelligent and effective in his career post-service.  With regards to the Veteran's claimed attentional functioning, the examiner noted that such difficulty could be related to anxiety, to depression, to anoxia during cardiac surgery, or as a result of his medication regimen; no clear etiological result for the Veteran's memory loss and other cognitive deficits were noted.  

In March 2010, the Veteran underwent another VA psychiatric examination in conjunction with his claim for TBI.  The Veteran's reports of medical history and current psychiatric symptomatology were substantially similar to the two previous VA examinations in January and September 2009.  The Veteran, however, did report he was now going to group therapy sessions at VA for treatment of his PTSD.  

On examination, he was clean, neatly groomed and casually dressed; he was described as very precise and pleasant.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed and attentive.  His affect was normal, although he reported having a feeling of being "rather lost" lately; he felt distanced from the rest of the world and the people in it.  He also found that little things set him off, although he felt more at ease in the PTSD group; he still avoided old friends.  His attention was intact and he was able to spell a word forward and backwards and perform serial 7's.  He was oriented to person, time and place.  His thought content and processes were unremarkable.  He did not have any hallucinations or delusions.  He understood the outcome of his behavior and that he has a problem; his intelligence was above average.  He reported mixed sleep, waking up from dreams and found himself tossing and turning.  He did not demonstrate any inappropriate behaviors and he interpreted proverbs appropriately.  The examiner noted obsessive/ritualistic behaviors on examination, noting that the Veteran was very organized and brought documents to the meeting; he was very precise and elaborative in his responses.  The Veteran also reported continued panic attacks, which occurred three to four times a week to as many as twice a day; they lasted an hour or two.  He denied any suicidal or homicidal thoughts.  His impulse control was good without any episodes of violence.  He was able to maintain minimal personal hygiene and did not have any problems performing his activities of daily living.  He had normal remote, intermediate and recent memories.

The examiner noted that the Veteran had retired from his employment in January 2005 following being placed on a medical disability due to panic attacks at work due to his PTSD.  He was diagnosed with PTSD and assigned a GAF score of 60.  The examiner concluded that the Veteran's psychiatric symptoms did not require continuous medication and were not severe enough to interfere with occupational and social functioning.  

The Veteran testified before a Decision Review Officer (DRO) in March 2010.  At that time, the Veteran reported he was being treated at VA for his psychiatric disorder.  The Veteran testified that he recently worked with someone to build a porch on his house, although he was not involved in any clubs or organizations since he moved in May 2009; he and his wife did join a church.  The Veteran reported not wanting to be too far away from his wife and that if he walked in the park alone, he carried a knife.  The Veteran further testified that he was experiencing frequent panic attacks, 2-3 times a week.  He further testified that he had short-term memory loss.  The Veteran further stated that he had not worked since January 2005 when he left his full-time job at the tractor manufacturing company.  The Veteran did testify that he owned a small snow removal and lawn business for about a year, although he was physically exhausted from the work and was unable to sleep at night; he stated that he stopped doing his part-time business when he moved in May 2009 on the advice of Dr. E.B.

Additionally, the Board has reviewed the voluminous records obtained from the Social Security Administration (SSA) respecting the Veteran's disability claim.  Those records generally consist of the same VA and private treatment records documented above.

The Veteran's VA treatment records demonstrate continued treatment for his psychiatric disability, particularly group therapy.  Of significance, the Board notes that in April 2010 records he was assigned GAF scores of 60 and 62; he was assigned 62 GAF score in a May 2010 record, and a 65 GAF score in May and June 2010 records as well.  

In a June 2010 VA treatment record, the Veteran was noted to have PTSD and GAD; he was doing well, and his only reported symptoms at that time were "panic" attacks, which almost always triggered psychological but not physical symptoms.  The Veteran reported being retired, although he kept busy with church, fishing and volunteering for the Boy Scouts.  On examination, the Veteran noted as being punctual for his appointment with good grooming and hygiene; his motor behavior was normal and his eye contact was good.  He had a normal and responsive facial expression, with a cooperative attitude.  His mood was neutral and his affect was appropriate/variable.  His speech was relevant and spontaneous; his thought processes were logical and goal-directed, and his thought content was relevant with an adequate insight.  His sensorium was clear.  He denied suicidality and homicidality.  He was assigned a 60 GAF score.  He was also assigned a 60 GAF score in a July 2010 record.  

The Veteran again testified in a DRO hearing in September 2010.  During the hearing, the Veteran reported he was still taking both Paxil and Xanax, and he continued going to group therapy at VA.  

The Veteran was assigned a GAF score of 60 in September, October and November 2010 VA treatment records.  He was additionally assigned a 65 GAF score in November 2010, January and February 2011 VA treatment records; the Veteran also was seen in January and February 2011, in which his symptomatology was noted as being substantially similar to that described in the June 2010 record noted above.  The Veteran was also seen by VA in December 2010 and July 2011 with reports of symptomatology substantially similar to those noted in the June 2010 record.  He was assigned a GAF score of 65 in both of those records.  

In April 2011, the Veteran underwent a private psychiatric examination with Dr. J.M.T., in which he reported increased anxiety as a result of a recent prostate cancer diagnosis as well as a recent hand injury with problems getting off of OxyContin prescribed for that injury.  He reported having increased panic episodes to three or four times a day.  He continued to report having nightmares all the time, although he had less since taking Paxil.  He denied feeling depressed or having any hallucinations at that time.  The Veteran and his spouse reported increased anxiety associated with deadlines and when someone has to help him to do what he needs to do.  He further reported loss in interest in activities he used to enjoy, that he was lonely, and that he had problems with memory, concentration and sleep.  

On examination, the Veteran was pleasant and cooperative without any unusual movements or behaviors noted.  His speech was clear and spontaneous, his mood was anxious and his affect was congruent.  His thought processes were linear and goal-directed, and his thought content was appropriate, without any suicidal or homicidal ideations.  There was no evidence of responding to internal stimuli; he was alert and oriented, and he was able to attend throughout the interview.  Recent and remote memories were grossly intact.  His judgment and insight were adequate.  He was diagnosed with PTSD and assigned a GAF score of 55.  

He also underwent a private psychiatric examination in May 2011 with Dr. M.E.K., in which he gave a substantially similar medical history and reports of symptomology as noted above.  The Veteran additionally indicated that he had been on long-term disability since 2005, when he left his job due to a mental breakdown; subsequently, he took a buyout from that employer and was now drawing a retirement pension from that company.  

On examination, the Veteran was somewhat tense and would breathe heavily at times; he was, however, pleasant and his affect appeared mildly anxious.  He was very detailed in giving information.  His grooming was neat, eye contact was direct, and he had good insight and judgment.  His memory appeared intact and his thought content was goal-directed.  There did not appear to be any substance or perceptual difficulties at that time; he denied any suicidal, homicidal or self-harm thoughts.  He appeared to have average-to-above-average intelligence.  He was diagnosed with PTSD and GAD, and he was assessed a 50/55 GAF score.  The examiner noted that the Veteran's anxiety was exacerbated by his recent cancer diagnosis and his inability to seek what he felt to be timely treatment of that disease through the VA health system.  

Dr. M.E.K. treated the Veteran in May and June 2011; in another Diagnostic Evaluation in June 2011, the Veteran's medical history and symptomatology appeared to be substantially similar to that described above.  He was assigned a GAF score of 68 at that time.  In a July 2011 record, Dr. M.E.K. noted that the Veteran was nicely dressed, well groomed, and had good eye contact.  He had no motor abnormality.  His speech was productive, spontaneous and of a normal rate, rhythm and volume.  His affect was relatively full, although still revealed some underlying anxiety.  His thoughts were generally organized and goal-directed.  His thought content revolved around his current circumstances, although there was no evidence of perceptual disturbance or psychosis.  He did not have any suicidal or homicidal ideations.  His insight and judgment were good.  His executive functioning was sharp and his memory was intact in all spheres.  He was diagnosed with PTSD, depression and obsessive traits.  

After several VA examinations in June 2013 pertaining to service-connected disabilities other than his psychiatric disability, the VA examiner opined that the Veteran would not be precluded from substantially gainful employment on account of his service-connected disabilities. 

A June 2013 audiological VA examination additionally opined that the Veteran's service-connected tinnitus would not, in and of itself, render him unable to secure and maintain substantially gainful employment, because "[w]ith appropriate amplification, the Veteran should be able to communicate with others, except in the presence of excessive noise."

The Veteran underwent a VA examination of his PTSD in December 2013.  The examiner indicated that the Veteran's psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Regarding the Veteran's employment history, it was noted that the Veteran worked as a project manager until January 2005, at which time he was placed on disability.  The examiner did note that the Veteran had a small, part-time lawn business until moving in May 2009.  The examiner noted previous GAF scores of 60.  The examiner noted that the Veteran continued to meet the criteria for PTSD, but no longer met the criteria for MDD, as Paxil controlled his depressive symptoms.  Likewise, the Veteran no longer met the criteria for GAD, as his anxiety symptoms were intertwined and inseparable from his PTSD symptomatology.  

The Veteran reported substantially similar symptomatology as noted above in prior VA and private examinations.  On examination, the Veteran was noted to be taking Paxil and Xanax.  The Veteran came alone to the interview, and was casually attired.  He was described as pleasant, open, cooperative, but did not smile during the interview.  The examiner described the Veteran as obsessive and compulsive about talking about all of his ailments, noting that his responses were elaborative.  He was oriented to all spheres, and his attention and concentration were intact.  The Veteran indicated that he was comfortable with his wife, did not like being alone, and was anxious in new situations or places he had not been before.  He further reported having limited recall.  His insight and judgment were intact.  The Veteran had a glass of wine before or after dinner in order to aid with going to sleep.  He reported not being able to relax most nights, at which time he will take a Xanax in order to relax and go to sleep.  He reported having bad memories which either kept him awake or would awaken him during the night.  He was able to interpret a proverb; his remote, intermediate and recent memories were intact.  The Veteran additionally described several instances of flashbacks or panic attacks, as well as the triggers for those events.  

In a July 2014 statement, the Veteran indicated that he was still taking Paxil and Xanax; he treated the following symptoms with Xanax: being in or near crowds; difficulty in making new friends; being in a long checkout lane at a store; loud noises; people walking behind him; avoiding eye contact with people approaching him; national holidays; and people screaming generally, not necessarily at him.  He also has nighttime dreams that awaken him, including: flashbacks from Vietnam; hearing Vietnamese People talking; outside noises that awaken him from his sleep; and being awakened by his beating heart during REM cycle sleep.  

In an October 2014 statement, the Veteran's spouse compared the Veteran to a used car on a lot.  "On first observation it looks good, you buy it and then you drive it.  Immediately the stress of normal wear and tear reveals all the broken parts that were covered up by the shine job on the outside.  It falls apart on you because of the previous years of stress."  

The Veteran submitted a February 2015 letter from Dr. J.C.W., which indicated that it was not advisable or recommended that the Veteran pursue any sort of substantial or sustainable employment due to his PTSD, GAD, and MDD, particularly when coupled with his nonservice-connected obstructive sleep apnea.  

The Veteran underwent a VA psychiatric examination in May 2015, at which time he was diagnosed with PTSD.  The examiner found the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted his previous examination findings from December 2013.  During the examination, the Veteran reported anxiety regarding a fear of dying, as well as problems with his memory; he additionally provided substantially similar reports regarding symptomatology as noted in other VA and private examinations above.  The Veteran had substantially similar hobbies and interests as previously noted, and also reported that he continued to go to group therapy at VA for his PTSD.  The Veteran was no longer taking his medication, as it conflicted with other physical problems, although he was still taking Xanax and wanted an increased dosage after recently suffering his first heart attack.

On examination, the only psychiatric symptom noted by the examiner from the list was anxiety.  It was noted that the Veteran came to the interview alone and casually dressed.  He was noted as being pleasant, open, cooperative, and he smiled easily.  He was elaborative to questions, in an obsessive-compulsive manner, but easily re-directed.  He was anxious and interrupted the interview to use the restroom and "take a half of a Xanax."  He was oriented to all spheres, with an intact attention and concentration.  He described his mood as "very scared," "lost," with a "difficulty in making decisions."  His insight and judgment were intact.  He was able to interpret proverbs.  He reported that he slept better with his CPAP treatment for his sleep apnea.  His recent, remote and intermediate memories were intact.  The Veteran reported a number of situations which increased his symptoms, including seeing commercials for Wounded Warrior Project on the television, hearing planes or helicopters overhead, or his wife screaming at him.  The Veteran denied any legal or behavioral problems.  The examiner concluded that the Veteran's psychiatric disability less likely than not precluded him from obtaining or maintaining substantially gainful employment.  

Following other VA examinations of his non-psychiatric service-connected disabilities, a May 2015 VA examiner noted that the Veteran had significant limitations on his ability to work due to his service-connected disabilities.  He also noted that it appears more likely than not that the Veteran is precluded from obtaining or maintaining substantial gainful employment involving medium or heavy work and more likely than not that he is restricted to light or sedentary work because of service-connected disability.

The Board has additionally reviewed the balance of the Veteran's VA treatment and private treatment records associated with the claims file.  Those records which are pertinent to the Veteran's psychiatric disability are generally substantially similar in reports of symptomatology as noted above.

Finally, in a January 2017 statement, the Veteran's spouse indicated that the Veteran was withdrawing his request for a hearing before the Board; "[h]is increased anxiety and decreased cognizant abilities do not make him able to process any formal questioning at this time."

Analysis of PTSD and TDIU Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his claim for service connection for PTSD on August 16, 2005, and the AOJ has awarded the Veteran a 30 percent evaluation for his psychiatric disability since that date.  The Veteran's disability evaluation is assigned under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Based on the foregoing evidence, the Board finds that a 70 percent evaluation throughout the appeal period for his psychiatric disability is warranted, although the evidence of record does not demonstrate an evaluation of 100 percent disabling is appropriate at any time.  

Specifically, throughout the appeal period, the Board finds that the evidence supports a finding of occupational and social impairment in most areas.  Although the record is devoid of any suicidal ideations, impaired impulse control, obscure, illogical or irrelevant speech, or spatial disorientation throughout the appeal period, the Veteran is shown to have obsessional and ritualistic behavior; his spouse indicated an increase in this symptomatology beginning in 2004.  Furthermore, several private and VA examiners commented on the Veteran's obsessive-compulsive behaviors, particularly with respect to detailing his psychiatric symptomatology; he was further described as rigid and liking routine.  

More importantly, however, was the documentation throughout the record of the Veteran's near-continuous panic and worry which affected his ability to function independently, appropriately and effectively.  This was documented throughout his private and VA treatment records.  Such symptoms of panic and worry were also almost always coupled with documenting the Veteran's inability or difficulty to function in stressful situations, particularly in a work-like setting that included working with people and responding to deadlines.  

Furthermore, the evidence indicated throughout the records that, although he maintained "close family relationships" with his spouse and children, the Veteran had an inability to establish or maintain effective relationships outside of his familial unit.  The record documents a "pulling away" of friends and an increased isolation aside from some volunteer activities that were more-or-less individualistic activities since onset of his psychiatric disability.  

The evidence, however, does not reflect a total occupational and social impairment despite the January 2009 VA examiner's finding of such.  Throughout the appeal period, the Veteran is not shown to have persistent hallucinations or delusions, or any other psychotic thoughts or behaviors which would regard him as a persistent risk to himself or others.  In fact, the Veteran was routinely regarded as cooperative, friendly, pleasant and polite throughout the record.  The Veteran was also routinely shown to be oriented to person, time and place; there is no evidence of any disorientation in those spheres throughout the record.  Likewise, the Veteran did not demonstrate any inability to maintain personal hygiene or perform activities of daily living throughout the appeal period, as he was consistently shown to be well-groomed and to otherwise manage those aspects of his life appropriately.  

Additionally, the Board cannot find that the Veteran engaged in grossly inappropriate behaviors throughout the record, although one examiner did so find that he did; the noted inappropriate behavior stemmed from what the Veteran's spouse felt was inappropriate teasing of his friends which may have caused problems with their relationships with those couples.  This was mentioned one time and otherwise the evidence of record does not indicate that the Veteran engaged in any grossly inappropriate behaviors throughout the appeal period.  He was always noted to be punctual and appropriate at all examinations

Finally, although the Veteran's memory loss does appear to affect his occupational functioning throughout the appeal period, such memory loss does not appear to be severe as implicated by the criteria for a 100 percent evaluation.  The Veteran's memory loss did appear to indicate that he forgot names or faces and where he placed personal items, although he did not forget other important aspects of his life such as his name or occupation which would render him totally socially impaired.  On particular note are the continued recent findings by the Veteran's private and VA examiners of intact recent, remote and intermediate memories.

Finally, as to the January 2009 VA examiner's finding of total occupational and social impairment, the examiner's description and summarization of the severity of symptoms on examination and in the record prior to that examination are incongruent with that assessment.  The Board notes the lack of any of the foregoing noted symptoms on examination at that time and the assessment of a relatively high GAF score of 59 by that examiner as evidence that the symptomatology found by that examiner during examination and in the record was inconsistent with a finding of that severity.  

In short, that examiner did not provide an adequate explanation for that finding of total occupational and social impairment, a finding that no prior or subsequent examiner found on examination of the Veteran and which appears to be inconsistent with the Veteran's observed behavior during the course of the appeal.  Therefore, the Board finds that examiner's finding of total occupational and social impairment is not supported by the evidence of record and is severely outweighed by other evidence of record.

In conclusion, for the reasons discussed above, the Board finds that the Veteran's psychiatric disability is more closely approximate to occupational and social impairment in most areas, rather than total occupational and social impairment, throughout the appeal period.  Accordingly, a 70 percent evaluation, but no higher, for the Veteran's PTSD with MDD and GAD is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  

Turning to the Veteran's TDIU claim, VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Based on the above award of 70 percent throughout the appeal period, the Veteran meets the schedular criteria for TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a).  Therefore, the sole question before the Board is whether the Veteran's service-connected disabilities, preclude him from obtaining and maintaining substantially gainful employment.  The Board finds that such is the case.  

Significantly, the Board notes that the Veteran was forced to leave his employment in January 2005, prior to filing his claim for VA compensation benefits, as a result of a breakdown at work due to his service-connected psychiatric disability.  The Veteran has not worked in a full-time capacity since leaving that employment because of the panic and anxiety that such full-time employment caused him.  Several private examiners throughout the record found that the Veteran would be precluded from employment due to his psychiatric disability.  

Although the Veteran was able to run a part-time lawn and snow removal business for a few years from 2008 until 2009, the evidence of record demonstrates that such self-employment was on a part-time basis.  The Board finds the Veteran's ability to open a self-employed business on a part-time business for approximately 2 years to be marginal employment.  

Consequently, the evidence demonstrates that since filing his initial claim, the Veteran's psychiatric disability has precluded him from substantially gainful employment.  Accordingly, beginning August 16, 2005, TDIU is warranted in this case.  See 38 C.F.R. §§ 3.102, 4.16.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Analysis of SMC Claim

Because of the above awards of benefits, the claim of entitlement to SMC for statutory housebound benefits has been raised by the record.  

Under 38 U.S.C.A. § 1114(s), SMC based on housebound status is payable where a Veteran has a single service-connected disability rated as 100 percent disabling and either additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is otherwise "permanently housebound" by reason of such disability or disabilities.  One is permanently housebound when substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the war or clinical area, and it is reasonably certain that the disability or disabilities wand resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. § 3.351(d) (2016).  A single service-connected disability that is rated less than 100 percent but nonetheless supports a TDIU rating is sufficient to satisfy the criteria for statutory housebound status.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

In this case, the Veteran has one individually ratable disability-TDIU as a result of solely his psychiatric disability-since August 16, 2005, and the Veteran's adenocarcinoma of the prostate is shown to be separately evaluated as 100 percent disabling beginning March 23, 2011.  However, prior to March 23, 2011, the Veteran's combined evaluations for his service-connected disabilities other than his psychiatric disability do not meet or exceed 60 percent disabling.  Furthermore, even after the adenocarcinoma of the prostate is reduced on March 1, 2014, the combined evaluation of the Veteran's service-connected disabilities other than his psychiatric disability exceeds 60 percent disabling.  See 38 C.F.R. § 4.25 (2016).  Consequently, beginning March 23, 2011, the Board must also award SMC for statutory housebound benefits.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  


ORDER

A 70 percent evaluation, but no higher, for PTSD with MDD and GAD throughout the appeal period is granted.

Entitlement to TDIU beginning August 16, 2005, is granted.  

Entitlement to SMC for statutory housebound beginning March 23, 2011, is granted.

REMAND

With regards to the hypertension claim, the Board previously requested in the February 2015 remand that an examination be afforded to the Veteran by a panel of physicians; such was accomplished in October 2015.  The first examiner, following examination of the Veteran, diagnosed him with essential hypertension.  As to the etiology of the Veteran's hypertension, the examiner only addressed whether heart disease caused or aggravated his hypertension.  Although the examiner did note that there was no evidence of "other secondary causes" of the hypertension, this is too vague of a statement to be interpreted as addressing the potential of a relationship between the Veterans service-connected psychiatric disability and his hypertension.  

The second examiner provided an addendum opinion in which he opined that there is not a 50 percent or better probability that the hypertension originated during his period of active service, nor is it etiologically related to his active service.  The examiner also noted that the hypertension was NOT caused or permanently worsened by his [service-connected] PTSD or the [service-connected ischemic heart disease].  The examiner then noted that the rationales for all responses are provided in the appropriate templates and addendums and discussions and that both examiners concur with these responses.

The Board finds that these examinations are inadequate, as the Board previously requested that the examiners consider both the Veteran's PTSD and ischemic heart disease disabilities in addressing the secondary service connection theory of entitlement.  The first examiner's rationales only appear to consider the Veteran's ischemic heart disease.  Although, the second examiner opined as to both disabilities, his rationale was dependent on the rationale provided by the first examiner, who did not discuss the Veteran's PTSD in his rationale.  

Moreover, in a December 2009 statement, the Veteran indicated that he believed that his hypertension was the result of his exposure to herbicide agents (i.e., Agent Orange) during military service.  The Veteran is presumed exposed to herbicide agents as a result of his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

Consequently, the Board must remand the hypertension claim for an addendum which contains adequate and appropriate medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Omaha VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain opinions from two VA medical professionals regarding the etiology of the Veteran's hypertension.  If the examiners determine that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  The claims folder must be made available to and be reviewed by each examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

Each examiner should state whether the Veteran has hypertension.  If hypertension is found at any point during the appeal period from 2010 to present, the examiners must answer the following:

Opine as to whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.

The opinion from each examiner should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  The examiners should be advised that merely stating that the hypertension is not a recognized presumptive disease is not an adequate rationale.

Next, each examiner should opine as to whether the Veteran's hypertension at least as likely as not was caused by or aggravated (i.e., the underlying disability worsened beyond the normal progression of that disease) by the Veteran's service-connected psychiatric disability, or his service-connected ischemic heart disease disability.  Each examiner should specifically address the treatise evidence submitted by the Veteran in the claims file, as well as Dr. H.W.M.'s February 2009 letter.  

If aggravation of the Veteran's hypertension by his psychiatric and/or ischemic heart disease disabilities is found, each examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected psychiatric and/or ischemic heart disease disabilities.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for hypertension, to include as secondary to herbicide exposure during service or as secondary to service-connected psychiatric and/or ischemic heart disease disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


